DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0400995 A1).
Zhou et al. discloses a method comprising bonding a cover panel (12) to a display surface of a liquid crystal display unit with an optical adhesive material (13) to produce a panel-bonded display unit; connecting a holding frame (322) and a design frame (21) to each other to produce a housing unit; and integrating the panel-bonded display unit and the housing unit by bonding the holding frame of the housing unit and the display unit of the panel-bonded display unit with a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.
Re claims 1 and 5-8, Zhou et al. discloses a device comprising a liquid crystal display unit (11) having a display surface to display an image, and a back surface opposite to the display surface; a cover panel (12) stacked on the display surface of the display unit; a holding frame (42) stacked on the back surface of the display unit, the holding frame having a central portion facing the display unit and holding the display unit; and a design frame (21) fixed to the holding frame and covering a side surface of the display unit, wherein the display surface of the display unit and the cover panel are bonded to each other with an optical adhesive material (13); the holding frame and the display unit are bonded to each other with a variable thickness adhesive 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the variable thickness adhesive material (313) and variable thickness material (41) are the same material.  Zhou et al. discloses that variable thickness material (41) may comprise flexible rubber (paragraph 0058).  Since material (313) comprises a foam rubber, one would have been motivated to also employ foam rubber for the variable thickness material (41) since rubber is a flexible material.  
Re claim 3, Zhou et al. discloses the device wherein the variable thickness adhesive material is an elastic adhesive tape (paragraph 0058). 
Re claim 14, Zhou et al. discloses the method wherein in the integrating, the cover panel (12) and an end surface of the design frame (21) facing the cover panel are bonded to each other with a variable thickness adhesive material (313), but does not disclose the device wherein the variable thickness adhesive material (313) and variable thickness material (41) are the same material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the variable thickness adhesive material (313) and variable thickness material (41) are the same material.  Zhou et al. discloses that variable thickness material (41) may comprise flexible rubber (paragraph 0058).  Since material .  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. view of Hsu et al. (US 2021/0096424 A1).
Zhou does not disclose the device wherein the variable adhesive material is an adhesive agent.
Hsu et al. discloses a device wherein a variable adhesive material is an adhesive agent (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the variable adhesive material is an adhesive agent.  Hsu et al. discloses that an elastic adhesive tape and an adhesive agent may both be used as a suitable adhesive material (paragraph 0042).  Therefore, employing an adhesive agent material in place of an adhesive tape material would have been a functionally equivalent modification.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. 
Zhou et al. does not disclose the method wherein in the integrating, the housing unit and the panel-bonded display unit are bonded to each other after the variable thickness adhesive material is adhered to the holding frame and the design frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein in the integrating, the housing unit and the panel-bonded display unit are bonded to each other after the variable thickness adhesive .  

Allowable Subject Matter
Claims 9-11 allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, a display device comprising a plurality of projection portions projecting from the adhesive surface toward the display unit, and the adhesive agent bonds the adhesive surface of the holding frame and the display unit to each other at positions other than the projection portions, and the projection portions are in contact with the display unit, in combination with all the other claim limitations.
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/            Primary Examiner, Art Unit 2871